Case 3:03-cr-00212-MHL Document 363 Filed 08/27/20 Page 1 of 16 PageID# 1292



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

UNITED STATES OF AMERICA,

v.                                                           Criminal No. 3:03cr212

ALEXANDER JAMES HARDNETT,

                      Defendant.

                                 MEMORANDUM OPINION

       This matter comes before the Court on Defendant Alexander James Hardnett’s Motion

for Compassionate Release Pursuant to Section 603(b) of the First Step Act (the “Motion”).

(Mot. 1, ECF No. 354.) The United States responded in opposition, (the “Opposition”). (ECF

No. 362.) Hardnett has not replied and the time to do so has expired. The matter is ripe for

disposition. The Court dispenses with oral argument because the materials before it adequately

present the facts and legal contentions, and argument would not aid the decisional process. For

the reasons articulated below, the Court will grant the Motion and reduce Hardnett’s sentence to

time served.

                                         I. Background

       On June 16, 2003, a Grand Jury indicted Hardnett and five others in a twenty-three-count

indictment, charging them with various offenses related to a conspiracy to distribute crack

cocaine in the Eastern District of Virginia. (PSR ¶¶ 1–2, ECF No. 350.) Within that indictment,

the Grand Jury listed Hardnett in seven counts. The Court later dismissed on the United States’

motions three of the seven counts that Hardnett faced. (ECF Nos. 76, 92.) Hardnett proceeded

to trial on the four remaining counts: conspiracy to possess with intent to distribute 50 grams or

more of cocaine base (“Count One”); possession with intent to distribute more than 500 grams of
Case 3:03-cr-00212-MHL Document 363 Filed 08/27/20 Page 2 of 16 PageID# 1293



a mixture containing cocaine hydrochloride (“Count Three”); possession with intent to distribute

more than 50 grams of cocaine base (“Count Five”); and possession with intent to “distribute a

quantity of a mixture and substance described in Title 21, United States Code, Section

841(b)(1)(C), which contained a detectable amount of cocaine base, commonly known as

‘crack,’ a Schedule II narcotic controlled substance” (“Count Six”). (Indictment, ECF No. 17.)

       Pursuant to 21 U.S.C. § 851, 1 the United States filed a “Notice of Intention to Seek

Sentencing Enhancement” before trial based on a prior drug crime Hardnett had committed,

unrelated to the 2003 crack cocaine conspiracy charges. 2 (ECF No. 58.) In accordance with

§ 851, the prior conviction raised Hardnett’s mandatory minimum sentence for Count One from

120 months to 240 months. After a bench trial, the Court found Hardnett not guilty of Counts

Three and Five and guilty of Counts One and Six.

       Following these convictions, a United States Probation Officer prepared a presentence

report (“PSR”) to help the Court determine the appropriate sentence. The PSR stated that the

United States “recommended that [Hardnett] be held accountable for distributing in excess of 1.5

kilograms of cocaine base between late 1998 and December 2002.” (PSR ¶ 32.) The PSR

calculated for Hardnett an Offense Level of 46 and Criminal History Category VI. To make this

calculation, the PSR used offense level 38 based on a drug weight in excess of 1.5 kilograms.

(PSR Wkst. A); see also U.S. Sentencing Guidelines Manual §§ 2D1.1(a)(3), (c)(1), (c)(4) (U.S.




       1
         A Section 851 enhancement increases the penalty that Courts must impose on a drug
offender who has a previous conviction for a felony drug offense. See 21 U.S.C. §§ 841, 851.
       2
         For the § 851 enhancement, the PSR stated that Hardnett was “convicted on June 22,
1993, of Attempted Criminal Possession of a Controlled Substance Third Degree in the Supreme
Court for Queens County, New York.” (PSR ¶ 19.) Hardnett committed that crime shortly after
his eighteenth birthday—more than ten years prior to the underlying 2003 federal case. (PSR
¶ 47.) That offense constituted his only prior felony.
                                                2
Case 3:03-cr-00212-MHL Document 363 Filed 08/27/20 Page 3 of 16 PageID# 1294



Sentencing Comm’n 2003) (“USSG”) (specifying base offense levels in drug quantity table). 3

The PSR then added two offense levels for possession of a firearm, four levels for a supervisory

role in the offense, and two levels for obstruction of justice, which resulted in an adjusted offense

level of 46. (PSR ¶ 109, Wkst. A.)

       At sentencing on February 12, 2004, the Court made findings with respect to Hardnett’s

possession of a firearm, obstruction of justice, and supervisory role in the conspiracy, and

adopted the PSR. (Sent. Tr. 9–10, ECF No. 336-1.) These findings increased Hardnett’s offense

level from 32 (based on the conviction for conspiracy to distribute 50 grams or more of crack

cocaine), resulting in a recommendation for a life sentence. The Court sentenced Hardnett to the

mandatory term of life on Count One and 360 months (30 years) on Count Six, to run

concurrently. (Sent. Tr. 12.) The Court further imposed a supervised release term of ten years

for Count One and six years for Count Six, to run concurrently. (Id.)

       Hardnett appealed. (ECF No. 130.) The United States Court of Appeals for the Fourth

Circuit vacated Hardnett’s sentence after finding that it violated “the rule announced in United

States v. Booker, 543 U.S. 220 (2005),” which the Supreme Court of the United States decided

after Hardnett’s initial sentencing hearing. United States v. Hardnett, 124 F. App’x 767, 768

(4th Cir. 2005).

       At the July 13, 2005 resentencing on remand—where a life sentence was no longer

mandatory—the Court sentenced Hardnett to 396 months on Count One and 360 months on




       3
          Based on the drug weight specified in the indictment (50 grams of cocaine base), the
2003 Guidelines placed Hardnett’s base offense level at 32. USSG § 2D1.1(c)(4) (2003)
(identifying offense level 32 for “[a]t least 50 G but less than 150 G of Cocaine Base”). Based
on the drug weight specified in the PSR (1.5 kilograms of cocaine base), the 2003 Guidelines
identified Hardnett’s base offense level as 38. USSG § 2D1.1(c)(1) (2003) (identifying offense
level 38 for “1.5KG or more of Cocaine Base”).
                                                 3
Case 3:03-cr-00212-MHL Document 363 Filed 08/27/20 Page 4 of 16 PageID# 1295



Count Six. (ECF No. 179.) Looking to the 18 U.S.C. § 3553(a) sentencing factors, the Court

considered mitigating evidence regarding Hardnett’s traumatic childhood and Hardnett’s positive

involvement with his family. (July 13, 2005 Sent. Tr. 16; ECF No. 336-2.) Noting that a life

sentence “is . . . the second most serious penalty that can be imposed short of the death penalty,”

the Court weighed whether Hardnett’s crime warranted that serious federal penalty. (Id. 16–17.)

United States District Judge James R. Spencer specifically stated that “if left to my own devices,

would I have given Mr. Hardnett life? No.” (Id.) Because of the serious nature of the crime, the

Court then imposed a 396 month (33 years) sentence on Count One and a 360 month (30 years)

sentence on Count Six. (Id. 17.)

       Later, the Sentencing Commission reduced the Guidelines for Hardnett’s offense.

(ECF No. 259.) Specifically, Amendment 750 as set forth in Supplement to the 2010 Guidelines

Manual (effective November 1, 2010), reduced the statutory penalties for cocaine base (“crack

cocaine”) offenses such as Hardnett’s in Count One. (ECF Nos. 269, 282.) On Hardnett’s

motion, the Court reduced his sentence for Count One from 396 months to 360 months. (ECF

No. 282.) Because of the drug weight attributed to Hardnett in Count One, however, the twenty-

year mandatory minimum remained in effect. The 30-year sentence for Count Six did not

change and the supervised release terms remained in place.

       In 2016, during the Clemency Initiative that President Barack Obama authorized during

his administration, pro bono Counsel reviewed Hardnett’s case to determine whether he was

eligible to seek clemency or other sentencing relief. (ECF No. 321.) As part of that request, pro

bono Counsel compiled Hardnett’s prison records, obtained several letters written on his behalf,

documented pre-conviction and post-conviction mitigating evidence, and thoroughly analyzed




                                                 4
Case 3:03-cr-00212-MHL Document 363 Filed 08/27/20 Page 5 of 16 PageID# 1296



his criminal history points and evaluated how at that time, in 2016, certain criminal history

points would no longer count against Hardnett in sentencing. (Id.)

       After conducting this review, pro bono Counsel asked the Court and the United States

Attorney’s office to consider implementing a reduction of Hardnett’s sentences in accordance

with the procedure used in Holloway v. United States, 68 F. Supp. 3d 310 (E.D.N.Y 2014). On

January 7, 2016, in response to that inquiry, Judge Spencer declined to follow the resentencing

procedure used in Holloway, but added the following:

       Counsel, alternatively, seeks a statement from the Court that Mr. Hardnett would
       receive a substantially lower sentence today. The Court affirmatively responds to
       that inquiry. Yes, if Mr. Hardnett were sentenced today, he would receive a
       substantially lower sentence.

(ECF No. 322.) Hardnett did not receive a sentence reduction in accordance with the Holloway

doctrine.

       Most recently, in May 2019, Hardnett filed a Motion to Reduce Sentence Pursuant to

§ 404 of the First Step Act of 2018. (ECF No. 335.) Section 404 of the First Step Act reduced

the applicable penalties for certain drug offenses involving cocaine base, or “crack” cocaine.

United States v. Gravatt, 953 F.3d 258, 259 (4th Cir. 2020). The Court granted the motion and

reduced Hardnett’s sentence to 300 months’ imprisonment on each count after concluding that

“the drug weight in [his] indictment render[ed] him eligible for First Step Act relief” and

analyzing the relevant § 3553(a) factors. United States v. Hardnett, 417 F. Supp. 3d 725, 743,

746 (E.D. Va. 2019).

       On June 30, 2020, Hardnett filed the instant Motion, asking the Court “to grant him

compassionate release under [S]ection 603(b) of the First Step Act (codified at 18 U.S.C.




                                                 5
Case 3:03-cr-00212-MHL Document 363 Filed 08/27/20 Page 6 of 16 PageID# 1297



§ 3582(c)(1)(A)) and order that the remainder of his sentence be served on home confinement.” 4

(Mot. 1.) Hardnett contends that, as a 45-year-old, his prediabetes, high cholesterol, obesity,

irregular heartbeat, and back pain, “in combination with the mortal risk” he faces “given the

institution where he has been placed, constitutes an extraordinary and compelling reason

warranting” his release. 5 (Mot. 21–22.) The United States opposes his request for

compassionate release, arguing that: (1) Hardnett has not exhausted his administrative remedies

(Opp’n 2, ECF No. 362); (2) Hardnett does not suffer serious health problems that would make

him “particularly susceptible to COVID-19,” (id. 14); and, (3) Hardnett’s “criminal history

demonstrates that [he] poses a clear risk to public safety, and reflects an individual unlikely to

comply with the necessary protocols and considerations inherent in the ongoing response to the

COVID-19 pandemic,” (id. 18).

       II. Legal Standard: Compassionate Release Under the First Step Act of 2018

       In 2018, Congress enacted the First Step Act to provide incarcerated individuals the

opportunity to directly petition the courts for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). Prior to the First Step Act in 2018, the Bureau of Prisons (“BOP”) had the sole

authority to petition the court for sentence modifications on compassionate release grounds.

Coleman v. United States, No. 4:17cr69, 2020 WL 3039123, at *1 (E.D. Va. June 4, 2020).



       4
         The record reflects that Hardnett has served roughly seventeen and a half years in prison
and is scheduled for release on May 29, 2024. (ECF No. 362-1.)
       5
         The record shows that the Bureau of Prisons moved Hardnett in 2019 to Butner Low
FCI “for a lesser security transfer.” (ECF No. 362-1 at 3.) According to recent news reports, as
many as 25 inmates have died while in federal custody in the Butner prison complex. See Justin
Wm. Moyer & Neena Satija, Frail inmates could be sent home to prevent the spread of covid-19.
Instead, some are dying in federal prisons, WASH. POST, Aug. 3, 2020,
https://www.washingtonpost.com/local/public-safety/frail-inmates-could-be-sent-home-to-
prevent-the-spread-of-covid-19-instead-some-are-dying-in-federal-
prisons/2020/08/02/992fd484-b636-11ea-9b0f-c797548c1154_story.html.
                                                  6
Case 3:03-cr-00212-MHL Document 363 Filed 08/27/20 Page 7 of 16 PageID# 1298



Following enactment of the First Step Act, criminal defendants may petition courts on their own

initiative to modify their sentences if “extraordinary and compelling reasons warrant such a

reduction.” 6 Id. (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). Before granting a reduction, courts

must consider the factors set forth in 18 U.S.C. § 3553(A), 18 U.S.C. § 3582(c)(1)(A), and

evidence of rehabilitation and other post-conviction conduct. See United States v. Martin, 916

F.3d 389, 397–98 (4th Cir. 2019) (requiring consideration of post-conviction evidence and

statutory sentencing factors in the context of a sentence reduction sought pursuant to

§ 3582(c)(2)).

       A.        Exhaustion of Administrative Remedies

       Although the Court generally cannot modify a term of imprisonment once it has been

imposed, the defendant may bring a motion to modify his or her sentence “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the




       6
           Section 3582(c)(1)(A) states:

       The court may not modify a term of imprisonment once it has been imposed except
       that—(1) in any case—(A) the court, upon motion of the Director of the Bureau of
       Prisons, or upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
       by the warden of the defendant’s facility, whichever is earlier, may reduce the term
       of imprisonment (and may impose a term of probation or supervised release with
       or without conditions that does not exceed the unserved portion of the original term
       of imprisonment), after considering the factors set forth in section 3553(a) to the
       extent they are applicable, if it finds that—

       (i) extraordinary and compelling reasons warrant such a reduction . . . and that such
       a reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.

18 U.S.C. § 3582(c)(1)(A).
                                                 7
Case 3:03-cr-00212-MHL Document 363 Filed 08/27/20 Page 8 of 16 PageID# 1299



warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

“Accordingly, a petitioner seeking compassionate release is generally required to exhaust his or

her administrative remedies prior to bringing a motion before the district court.” Casey v. United

States, No. 4:18cr4, 2020 WL 2297184, at *1 (E.D. Va. May 6, 2020).

       The court may waive the exhaustion requirement, however, in certain circumstances.

United States v. Jones, No. 3:11cr249, ECF No. 47, at *2–*3 (E.D. Va. Apr. 3, 2020) (Lauck, J.)

Courts may waive exhaustion if: “pursuing an administrative remedy would be futile[,]”

“‘exhaustion via the agency review process would result in inadequate relief[,]’ or ‘pursuit of

agency review would subject the petitioner to undue prejudice.’” United States v. Robinson, No.

3:10cr261, 2020 WL 4041436, at *3 (E.D. Va. July 17, 2020) (Lauck, J.) (quoting Poulios v.

United States, No. 2:09cr109, 2020 WL 1922775, at *1 (E.D. Va. Apr. 21, 2020)).

       Throughout the country, courts have found that the coronavirus pandemic, combined with

a vulnerable defendant with underlying health conditions, implicates all three exceptions

justifying a waiver of the exhaustion requirement. See United States v. Zukerman, No. 16cr194,

2020 WL 1659880, at *1, *3 (S.D.N.Y. Apr. 3, 2020) (holding that defendant’s elderly age and

serious health conditions warrant a waiver of exhaustion requirements because of the ongoing

risk of infection while incarcerated); United States v. Perez, No. 17cr513-3, 2020 WL 1456422,

at *3 (S.D.N.Y. Apr. 1, 2020) (waiving the exhaustion requirement because exhaustion would be

futile as defendant would not see thirty days lapse before his release date).

       B.      Courts Must Find Extraordinary and Compelling Reasons Justifying
               Compassionate Release

       As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify

terms of imprisonment after considering the factors set forth in 18 U.S.C. § 3553(A) if

“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

                                                 8
Case 3:03-cr-00212-MHL Document 363 Filed 08/27/20 Page 9 of 16 PageID# 1300



The United States Sentencing Commission further defines “extraordinary and compelling

reasons.” U.S.S.G. § 1B1.13, n.1; see United States v. Kalivretenos, No. 1:15cr00073, Dkt. No.

109, at *4 (E.D. Va. May 21, 2020). The Sentencing Commission identifies four instructive

categories of extraordinary and compelling reasons that allow for a sentence to be modified: the

petitioner’s medical condition, age, family circumstances, and other reasons. U.S.S.G. § 1B1.13,

n.1 (A)–(C). 7 However, a petitioner’s rehabilitation alone does not provide sufficient grounds to

warrant a sentence modification. 28 U.S.C. § 994(t).

       As a result of the coronavirus outbreak, “courts have found extraordinary and compelling

reasons for compassionate release when an inmate shows both a particularized susceptibility to

the disease and a particularized risk of contracting the disease at his prison facility.” United

States v. Feiling, No. 3:19cr112, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (citing

United States v. Dungee, No. 7:15cr00005, 2020 WL 1666470, at *2 (W.D. Va. Apr. 4, 2020);



       7
           The United States Sentencing Commission Guideline § 1B1.13 provides that:

                Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
                § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
                term of supervised release with or without conditions that does not exceed the
                unserved portion of the original term of imprisonment) if, after considering the
                factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
                court determines that—

                       (1) (A) extraordinary and compelling reasons warrant the reduction; or
                           (B) the defendant (i) is at least 70 years old; and (ii) has served at least
                           30 years in prison pursuant to a sentence imposed under 18 U.S.C.
                           § 3559(c) for the offense or offenses for which the defendant is
                           imprisoned;
                       (2) the defendant is not a danger to the safety of any other person or to the
                       community, as provided in 18 U.S.C. § 3142(g); and

                       (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.


                                                  9
Case 3:03-cr-00212-MHL Document 363 Filed 08/27/20 Page 10 of 16 PageID# 1301



United States v. Edwards, 6:17cr00003, 2020 WL 1650406, at *5 (W.D. Va. Apr. 2, 2020)).

Several courts have held that “the fear of contracting a communicable disease” alone cannot be

considered an “extraordinary and compelling reason” to justify a sentence modification. Feiling,

2020 WL 1821457, at *7 (citing United States v. Clark, No. 1785SDD, 2020 WL 1557397, at *4

(M.D. La. Apr. 1, 2020) (internal quotation marks and emphasis omitted)).

       After finding a sufficient “extraordinary and compelling reason” for compassionate

release, the Court must consider the § 3553(a) factors and any relevant postconviction conduct

before modifying a defendant’s sentence. 18 U.S.C. § 3582(c)(1)(A).

                                          III. Analysis

       In the instant motion, Hardnett argues that his high risk of serious illness, were he to

contract COVID-19, meets the standard for extraordinary and compelling reasons and justifies

compassionate release. (Id. 21.) The Court finds that the circumstances present in this case

together with the COVID-19 pandemic constitute extraordinary and compelling reasons to render

Hardnett eligible for compassionate release. 8




       8
           The record does not make clear whether Hardnett has sufficiently exhausted his
administrative remedies. (See ECF No. 354-1.) Hardnett included with his Motion a copy of an
“Inmate Request to Staff” form, dated June 9, 2020, that he submitted to the Warden at his
facility, in which he requests a reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)
because of his health concerns and COVID-19. (ECF No. 354-1.) In its Opposition, the United
States avers that Hardnett’s Progress Report from the BOP, dated June 5, 2020, did not show that
Hardnett had “submitted a formal request for compassionate release to the Warden of his
institution.” (Opp’n 1 (citing BOP Progress Report, ECF No. 362-1).) The Inmate Request to
Staff form that Hardnett submitted, however, lists a date four days after the issuance of the BOP
Progress Report. Moreover, the June 5, 2020 BOP Progress Report states that “Hardnett
submitted an ‘Inmate Request to Staff’ on 4-24-2020 requesting home confinement under the
Care Act [sic], due to COVID-19. The Case Manager responded to inmate Hardnett letting him
know that he did not meet the criteria on 4-24-20.” (ECF No. 362-1 at 3.)
         The Probation Officer’s Recommendation regarding Compassionate Release, dated July
10, 2020, further states that Hardnett “has not followed the proper procedures with the Bureau of
Prisons prior to filing the motion with the Court. In addition, he is not being considered for
                                                 10
Case 3:03-cr-00212-MHL Document 363 Filed 08/27/20 Page 11 of 16 PageID# 1302



       Courts have found extraordinary and compelling reasons for compassionate release

“when an inmate shows both a particularized susceptibility to the disease and a particularized

risk of contracting the disease at his prison facility.” Feiling, 2020 WL 1821457, at *7

(emphasis added). Here, Hardnett asserts that he faces a particular vulnerability to coronavirus

because of the conditions at Butner Low FCI, his age (45), and the fact that he suffers from

prediabetes, high cholesterol, obesity, an irregular heartbeat, and back pain. (Mot. 21.) Hardnett

argues these conditions create an extraordinary and compelling reason to grant compassionate

release.

       The Court first acknowledges the ongoing COVID-19 outbreak and concerning

conditions at Butner Low FCI. As of August 26, 2020, the Bureau of Prisons has reported 617

COVID-19 cases among inmates at Butner Low FCI and 16 inmate deaths. Fed. Bureau of

Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited Aug. 26, 2020). The

United States contends that Hardnett’s medical records do not present any of the highest risk

factors or concerns most associated with the virus. However, the medical records submitted in

support of the Motion reflect a 45-year-old 9 individual who has elevated cholesterol, (ECF



home confinement under the CARES Act due to a history of violence.” (Probation
Recommendation, ECF No. 359.)
        It appears that Hardnett has submitted two informal requests for compassionate release,
both of which the Bureau of Prisons denied. Furthermore, it seems that the Bureau of Prisons
would not consider Hardnett for release based on his record, thus further administrative appeals
may prove futile. In any event, the Court waives the exhaustion requirement and turns to the
merits of the pending Motion for Compassionate Release, given that further delay may result in
prejudice to Hardnett. Robinson, No. 3:10cr261, 2020 WL 4041436, at *3.
       9
         The risk of severe illness from coronavirus increases appears to increase with age, and
the United States Centers for Disease Control and Prevention (“CDC”) warns that individuals
who are 65 and older have a higher risk of severe illness. Centers for Disease Control &
Prevention, Older Adults, CORONAVIRUS DISEASE, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/older-adults.html (last visited Aug. 10, 2020). The CDC has also
reported that “[t]here is increasing evidence that some racial and ethnic minority groups are
                                                11
Case 3:03-cr-00212-MHL Document 363 Filed 08/27/20 Page 12 of 16 PageID# 1303



No. 358 at 11), a body mass index of 28.6, 10 (id. at 23), the existence of an irregular heartbeat in

previous checkups (id. at 6), radiculitis, 11 (id.), and back pain that requires him to be assigned to

a lower bunk, (ECF No. 362-1 at 3). 12 The Court finds that considering Hardnett’s age and

health, together with the number of COVID-19 cases present at Butner Low FCI, present an

“extraordinary and compelling” reason for his release. 18 U.S.C. § 3582(c)(1)(A).

       Hardnett further contends that his motion for compassionate release should be granted

because he has engaged in post-offense rehabilitation, 13 specifically that he completed



being disproportionately affected by COVID-19.” Centers for Disease Control & Prevention,
Health Equity Considerations & Racial & Ethnic Minority Groups,
https://www.cdc.gov/coronavirus/2019-ncov/community/health-equity/race-ethnicity.html (last
visited Aug. 17, 2020).

       10
         Persons are considered obese with a body mass index of 30 or more. See WebMD,
Weight Loss and Body Mass Index, https://www.webmd.com/men/weight-loss-bmi (last visited
Aug. 18, 2020).

       11
           Radiculitis refers to pain that radiates along the nerve caused by inflammation at the
root of its connection to the spinal column. As the condition gets worse, it is possible for certain
muscles to get weaker. See Manchikanti, L., Cash, K. A., Pampati, V., Wargo, B. W., & Malla,
Y. (2012). Management of chronic pain of cervical disc herniation and radiculitis with
fluoroscopic cervical interlaminar epidural injections, Int’l J.of Med. Sci, 9(6), 424–34,
https://doi.org/10.7150/ijms.4444.
       12
           The CDC states that “[p]eople of any age with certain underlying medical conditions
are at increased risk for severe illness from COVID-19,” which includes chronic kidney disease,
chronic obstructive pulmonary disease, obesity, serious heart conditions, and other serious
medical conditions. Centers for Disease Control & Prevention, People with Certain Medical
Conditions, CORONAVIRUS DISEASE, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html (last visited Aug. 10, 2020) (emphasis omitted). The
CDC further includes a list of conditions that might increase the risk of a person contracting a
severe illness such as asthma, hypertension, liver disease, diabetes, and others. Id.
       13
           In United States v. Martin, the Fourth Circuit vacated and remanded the District
Court’s denial of both Defendants’ motions to reduce sentence because the District Court failed
to address any new mitigating evidence when denying the motions. 916 F.3d 397–98. If an
individual is eligible for a sentence reduction, the Court must give weight to the person’s “past
transgressions” as well as “the multitude of redemptive measures that [the person] has taken.”
See id. at 397.
                                                  12
Case 3:03-cr-00212-MHL Document 363 Filed 08/27/20 Page 13 of 16 PageID# 1304



educational classes and because he has a viable release plan. Hardnett displays significant

progress in his rehabilitation, including his participation in educational programming and

coursework offered through the Bureau of Prisons. 14 (Mot. 22–23.) In his seventeen years in

prison, Hardnett has accumulated only three infractions (two for fighting the same inmate and

one for refusing to comment), all of which occurred before 2007, thirteen years ago.

        Hardnett proposes an adequate release plan. (Mot. 24.) Upon release, Hardnett “plans to

live with his grandmother, Ruby Novillo, in Kinsale, Virginia.” (Id.) Hardnett avers that he

“will have space within the home to socially distance, with his own bedroom and bathroom.”

(Id.) He will also have the support and assistance of his cousins. This release plan supports

granting relief.

        Additionally, Hardnett has served the majority of his sentence. Hardnett has been

incarcerated since his arrest in 2003. Therefore, Hardnett has served roughly 210 months in

prison. He has less than four years (48 months) of incarceration remaining on his sentence.

Thus, Hardnett has served roughly 80% of his prison term. District courts within the jurisdiction

of the Fourth Circuit have considered the length of time served an important factor when ruling

on motions for compassionate release during the COVID-19 pandemic. See e.g., United States v.

Johnson, No. JKB-14-356, 2020 WL 3316221, at *1 (D. Md. June 17, 2020) (granting

compassionate release to a defendant “sentenced to a period of 102 months’ imprisonment” who

has a “current projected release date [of] October 2, 2020”); United States v. Bright,



        14
           Hardnett previously provided information to the Court regarding his service as Events
Coordinator for various events in prison, including the Residential Drug Abuse Program
graduation ceremony. Hardnett assists Reverend James L. Harrison, a volunteer Minister at the
prison, in conducting Bible Study Group every Saturday morning. Hardnett submitted copies of
letters from four of his past supervisors, his education teacher, and Reverend Harrison,
supporting his release. (Reply First Step Act Mot. 19–20, ECF No. 337; Reply First Step Act
Mot. Ex. A 66–75, ECF No. 337-1.)
                                                13
Case 3:03-cr-00212-MHL Document 363 Filed 08/27/20 Page 14 of 16 PageID# 1305



No. 2:15cr15-5, 2020 WL 2537508, at *2 (W.D. Va. May 19, 2020) (granting compassionate

release to a defendant who “has served over 75 percent of his 84-month sentence”). For

instance, in United States v. Collins, the district court, in granting compassionate release,

acknowledged that doing so resulted in only a “relatively modest reduction” because the

defendant “would be eligible for release from BOP custody in December 2020.” No. CCB-10-

336, 2020 WL 1506176, at *1–*2 (D. Md. Mar. 30, 2020). Likewise, this Court notes the

importance of the amount of time Hardnett has already served. Hardnett’s seventeen-and-a-half

years of confinement reflects the seriousness of his offense, affords adequate deterrence for

criminal conduct, and provides just punishment for his drug crime.

       The Court also notes that the § 3553(a) factors further support granting Hardnett’s

request for compassionate release. 15 Hardnett’s seventeen-plus years in prison, adequately deters

criminal conduct, provides just punishment for his drug offense, has provided him with

educational training, and has protected the public from further crimes. Hardnett’s age, forty-five,

indicates a decreased recidivism risk. As previously explained in United States v. Hardnett, 417




       15
            Section 3553(a) provides, in relevant part:

       The court shall impose a sentence sufficient, but not greater than necessary . . . .
       The court, in determining the particular sentence to be imposed, shall consider—

       (1) the nature and circumstances of the offense and the history and characteristics of the
       defendant;
       (2) the need for the sentence imposed--
               (A) to reflect the seriousness of the offense, to promote respect for the law, and to
               provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner[] . . . .

18 U.S.C. § 3553(a).
                                                  14
Case 3:03-cr-00212-MHL Document 363 Filed 08/27/20 Page 15 of 16 PageID# 1306



F. Supp. 3d at 744, Hardnett’s criminal history, as calculated in the PSR, consisted of sixteen

criminal history points: six of which pertain to driving without a license, one pertains to

possession of marijuana (for which he paid a $50 fine), three pertain to attempted possession of

cocaine (his sole prior felony), one for misdemeanor assault and battery, one pertains to

possession of a firearm, and one pertains to criminal trespass in the third degree (which he

committed as a juvenile). (PSR Wkst. C.) In addition, three criminal history points derive from

committing these offenses while on probation, and an additional recency point resulted for

committing the offenses within two years of his last conviction (for driving on a suspended

license). 16 (Id.) Furthermore, the attempted possession of cocaine offense, which he committed

when he was eighteen-years and one-month-old, added not only to his criminal history points but

also served as the predicate drug offense for the § 851 enhancement.

       In its Opposition, the United States points to, and the Court acknowledges, that during the

operation of his drug conspiracy, Hardnett used a razor to slice someone’s hand and viciously

beat a former girlfriend. The Court acknowledges this serious violent conduct and gives it great

weight while considering the instant Motion and the relevant § 3553(a) factors. But the Court

also sees that Hardnett has served more than seventeen years for his offenses, 17 and that he still




       16
          Under the current Guidelines, the “recency” point stemming from his conviction for
driving without a license would no longer apply to Hardnett. USSG § 4A1.1(e) previously
provided that one point should be added if the defendant committed the federal offense less than
two years after release from imprisonment and was given two points under § 4A1.1(d). U.S.
SENTENCING COMMISSION COMPUTATION OF “RECENCY” CRIMINAL HISTORY POINTS UNDER
USSG § 4A1.1(E) 1 (2018), https://www.ussc.gov/sites/default/files/pdf/research-and-
publications/research-publications/2010/20100818_Recency_Report.pdf.
       17
         Hardnett’s co-conspirators received shorter sentences and are no longer incarcerated.
See Fed. Bureau of Prisons Inmate Locator (searching names of co-conspirators). See generally
United States v. Honor, et al., No. 3:03-cr-212, Docket Sheet.
                                                 15
Case 3:03-cr-00212-MHL Document 363 Filed 08/27/20 Page 16 of 16 PageID# 1307



faces a supervised release term of eight years. The eight-year supervised release term will allow

the Court to closely monitor Hardnett until he reaches the age of fifty-five.

       Hardnett’s criminal conduct was egregious. What has changed, however, is the

environment where Hardnett is serving his sentence and the unforeseen risk of severe illness or

death that accompanies COVID-19. Hardnett has also shown through his postconviction conduct

that he has taken seriously his rehabilitation. Considering the current COVID-19 pandemic, the

specific conditions where Hardnett remains housed in Butner (including the death of multiple

inmates), and Hardnett’s underlying health concerns and age, the Court finds compassionate

release warranted here.

                                         IV. Conclusion

       For the reasons explained above, the Court will grant the Motion. (ECF No. 354.) An

appropriate Order shall issue.

                                                                           /s/
                                                                           M. Hannah Lauck
                                                                      United States District Judge
Date: August 27, 2020
Richmond, Virginia




                                                 16
